Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
provisions of the AIA .
				DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/US2018/035385 05/31/2018, which claims benefit of 62/567,623 10/03/2017, and claims benefit of 62/513,396 05/31/2017. 
2. 	Amendment including cancelation of claims 1-7 (i.e., shall read 1-6), 21-22 and 24-31 in the amendment filed on 05/16/2022 are acknowledged. Claims 7-20 and 23 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election without traverse of Group I claims 7-20 and 23, in the reply filed on May 16, 2022 is acknowledged.
Claims7-20 and 23, are drawn to methods of use, and are prosecuted in the case. 
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					           	Claims 7-8, 11-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
         first paragraph (pre-AIA ), because the specification does not reasonably provide 
         enablement for the instant “treatment regimen” without limitation (i.e., no named 
         compounds), i.e., see line 10 in claim 7. The specification does not enable any person 
         skilled in the art to which it pertains, or with which it is most nearly connected, to make the 
         invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating chronic kidney disease using a treatment regimen, wherein the “treatment regimen” is without limitation (i.e., no named compounds), see claims 7-8, 11-17 and 23. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Geiger et al. et al., Clin Kidney J, 2012, 5, suppl 1: i25-i38. Geiger et al. disclose that magnesium is associate a number of diseases including metabolic syndrome.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “treatment regimen” representing a number of used compounds   on pages 5-6 of the specification. There is no data present in the instant specification for the instant “treatment regimen” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “treatment regimen” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “treatment regimen” without limitation. There is no guidance or working examples present for constitutional any “treatment regimen” without limitation for the instant invention. Incorporation of the limitation of the compound of “treatment regimen” (i.e., claim 9) supported by the specification into claims 7 would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 7-20 and 23 are rejected under 35 U.S.C. 103(a) as being obvious over 
		                      Wyskida et al., Journal of Renal Nutrition, 2012, 22(1): 19-25 and Geiger et al. et al., 
                       Clin Kidney J, 2012, 5, suppl 1: i25-i38.
              Applicant claim a method of diagnosing and treating an animal at risk for chronic kidney disease (CKD), wherein the method comprises: a. obtaining a blood sample from the animal; b. determining an amount of magnesium in the blood sample of the animal; C. comparing the amount of magnesium to predetermined reference values; wherein the predetermined reference values are based on average magnesium levels in blood in a control population; d. diagnosing the animal as being at risk for the CKD if the amount of magnesium is below a first predetermined value or above a second predetermined reference value; and e. providing the animal with a treatment regimen if the amount of magnesium is below a first predetermined value or above a second predetermined reference value, see claim 7.  Dependent claims 8-20 and 23 further limit the scope of methods, i.e., the treatment regimen is administration of magnesium, phosphate binder therapy, potassium, creatine and their dose range, administration strategy  or patient conditions.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Wyskida et al. disclose a method of use for treating chronic kidney disease by evaluation of concentration of blood magnesium, and administration of magnesium or magnesium phosphate binders to the patients.
	Geiger et al. disclose that the blood magnesium concentration is associated with a number of diseases including metabolism syndrome (e.g. chronic kidney disease).
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Wyskida et al.  and Geiger et al. is that the instant claims are silent on the scope of treatment regimen
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 7-20 and 23 prima facie obvious because one would be motivated to employ the methods of use of Wyskida et al.  and Geiger et al. to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Wyskida et al.  and Geiger et al. would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 07, 2022